Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      DETAILED ACTION    
  
 	Claims 1, 3 and 5-10 are allowed. 
 	Claims 2 and 4 have been canceled. 
This action/allowance is in response to Applicant's claim amendments and remarks filed on 01/21/2022.
  

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior arts on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “ generating a calibration signal of a select frequency and power with a signal generator in the point of interface, measuring a signal power level of the calibration signal with the signal measurement receiver, and determining a gain/loss between the point of interface and the signal measurement receiver based on a comparison of the signal power level of the calibration signal generated by the signal generator of the point of interface and the measured signal power level of the calibration signal by the signal measurement receiver to determine a gain/loss factor used for calibration; generating at least one test signal of a select 

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claim 3 mutatis mutandis. Accordingly, claims 5-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471